NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

     LOS ANGELES COUNTY METROPOLITAN
        TRANSPORTATION AUTHORITY,
                  Appellant

                            v.

        TRANSPORT TECHNOLOGIES, LLC,
                    Appellee
             ______________________

                       2018-1894
                 ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2016-
01633.
                 ______________________
PER CURIAM.
                       ORDER
    Los Angeles County Metropolitan Transportation Au-
thority (“LA Metro”) petitioned for inter partes review of
claims 1, 3, 5, 6, 8, and 10 of U.S. Patent No. 6,980,101,
owned by Transport Technologies LLC. The Patent Trial
and Appeal Board (“Board”) held that LA Metro did not
show unpatentability. LA Metro appeals.
    We recently affirmed a decision by the Board holding
the same claims of the same patent unpatentable as invalid
for obviousness. Transp. Techs., LLC v. L.A. Cty. Metro.
2         LA COUNTY METRO v. TRANSPORT TECHNOLOGIES, LLC




Transp. Auth., No. 18-1412, 748 F. App’x 325 (Fed. Cir.
Jan. 9, 2019).
    Accordingly,
    IT IS ORDERED THAT:
    (1) Los Angeles County Metropolitan Transportation
        Authority is ordered to show cause why the appeal
        should not be dismissed as moot. The response
        shall be filed no later than seven days after the date
        of issuance of this Order.
    (2) Any response by Transport Technologies shall be
        filed no later than five days after the filing of the
        response to this Order.
                                   FOR THE COURT

February 11, 2019                  /s/ Peter R. Marksteiner
      Date                         Peter R. Marksteiner
                                   Clerk of Court